IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHARLES POTTER, JR., and                     §
VELDA C. JONES-POTTER,                       §     No. 274, 2017
homeowners and residents of the State        §
of Delaware,                                 §
                                             §     Court Below: Superior Court
             Defendants Below,               §     of the State of Delaware
             Appellants,                     §
                                             §
       v.                                    §     C.A. No. N12L-09-022
                                             §
SC&A CONSTRUCTION, INC., a                   §
Delaware corporation,                        §
                                             §
             Plaintiff Below,                §
             Appellee.                       §

                          Submitted: February 14, 2018
                            Decided: March 1, 2018

Before STRINE, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                    ORDER

      This 1st day of March 2018, the Court having considered this matter on the

briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its order dated June 21, 2017.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.


                                          BY THE COURT:

                                          /s/ James T. Vaughn, Jr.
                                          Justice